Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-2, 10-11 and 19-20 in the reply filed on 10/17/2022 is acknowledged.

Claims 3-9 and 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.

Specification
The abstract of the disclosure is objected to because 1) it exceeds 150 words, 2) contains the implied phrase “The present invention is”, and 3) repeats information in the title at line 1.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the at least one processing device is configured to…” in claim 1, and “introduce, using a noise generator, a noise value…” in claims 2, 11, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 10-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 10 and 19 recite the limitation "wherein initiating" in line 9 of claim 1, line 6 of claim 10, and line 5 of claim 19.  There is insufficient antecedent basis for this limitation in the claim. The “initiating” may refer to either the limitation “initiate the virtual reality platform for display on a computing device associated with a user” or the limitation “initiate an enhanced data security engine on the virtual reality platform.” For examination purposes, “initiating” is interpreted as referring to “initiate an enhanced data security engine on the virtual reality platform.” 
Claims 2, 11 and 20 fall together accordingly.

Regarding claim 1, the limitations “the at least one processing device is configured to:… determine an error rate” and “determine a first exposure score” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions. The specification is devoid of adequate structure to perform the claimed functions. In this case, the specification does not provide sufficient details to “determine an error rate” or “determine a first exposure score”. No algorithm or steps/procedure for performing the functions can be found, explained at all or in sufficient detail. 
In MPEP 2163 (I)(A), while “There is a presumption that an adequate written description of the claimed invention is present when the application is filed”, it also states “, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.”
The portions of the specification relating to “determine an error rate” are found in paragraphs [0005], [0014], [0015], [0058], [0060] and Fig. 2 #212. The portions of the specification relating to “determine a first exposure score” are found in paragraphs [0004], [0014], [0015], [0060], [0061], and Fig. 2 #214., but simply the specification restates the function recited in the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Regarding claim 2, the limitation “introduce, using a noise generator, a noise value…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No algorithm or steps/procedure for performing the function can be found, explained at all or in sufficient detail. The specification is devoid of adequate structure to perform the claimed invention. The portions of the specification relating to “a noise generator” are found in paragraphs [0006] “introduce, using a noise generator, a noise value on the at least one of the one or more adversarial inputs that matches the one or more existing artifacts”, and [0059] “In response, the system may be configured to introduce, using a noise generator, a noise value on the at least one of the one or more adversarial inputs that matches the one or more existing artifacts.”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claims 10-11 and 19-20 fall together accordingly. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 10-11 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Regarding claim 1, as described above for the 112(b), the disclosure does not provide adequate structure to perform the claimed functions of “determine an error rate” and “determine a first exposure score”. The specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Regarding claim 2, as described above under the  112(b), the disclosure does not provide adequate structure to perform the claimed function of “introduce, using a noise generator, a noise value…”. The specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
In MPEP 2163 (I)(A), while “There is a presumption that an adequate written description of the claimed invention is present when the application is filed”, it also states “, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the
applicant had possession of the claimed invention at the time of filing.”
In MPEP 2161.01, "computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description". And MPEP 2161.01(I) "generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed." For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
	As in MPEP 2161.01 (I), “a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). A person skilled in the art would not understand that the applicant have invented, and been in possession of, the invention as broadly claimed. The description of “determine an error rate”, “determine a first exposure score” and “introduce, using a noise generator, a noise value…”, does not entitle the inventor to claim any and all means for achieving the objectives as claimed.
Furthermore, As in MPEP 2161.01 (I), "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention." It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
The description as to how the applicant intends to implement “determining” or “calculating” an “error rate” or a “first exposure score” or to “introduce” a “noise value” is not described. Therefore, the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention under 35 U.S.C. 112(a). 
Claims 10-11, and 19-20 fall together accordingly.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 10-11, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gou et al. (US 2021/0342647 A1) under the filing date of 4/30/2020, hereinafter Gou.

Regarding claim 1, Gou discloses a system for enhanced data security in a virtual reality environment, the system comprising:
at least one non-transitory storage device storing a virtual reality platform (Gou, Fig. 1 #108); and
at least one processing device coupled to the at least one non-transitory storage device (Gou, Fig. 1 #104-106), wherein the at least one processing device is configured to:
initiate the virtual reality platform for display on a computing device associated with a user (Gou, Fig. 1 #118, [0023] “human machine interface (HMI) device 118…”; Fig. 1 #132, [0023] “display device 132”);
initiate an enhanced data security engine on the virtual reality platform, wherein initiating further comprises:
initiating an adversarial testing protocol on the virtual reality platform; (Gou, [0030] “As such, the semantic adversarial training system 200 may be utilized in an autonomous driving scenario.”)
transmitting, via the adversarial testing protocol, one or more adversarial inputs to one or more trained machine learning models associated with the virtual reality platform; (Gou, Fig. 2 #201; Fig. 3 #301; Fig. 4 #401) 
compare the one or more predicted class labels with one or more observed class labels associated with the one or more adversarial inputs; (Fig. 5A-C, [0043] “The images of FIG. 5A may be the original images that can be easily detected and classified. The system may add the adversarial examples on top of the original images. For FIG. 5B, the system may visualize the adversarial examples on top of it. FIG. 5C visualizes the pixel value difference between the adversarial and original images.”)
determine an error rate of the one or more trained machine learning models based on at least comparing the one or more predicted class labels with the one or more observed class labels; (Gou, [0040] “The "residual learning" mechanism may consist of d forward passes with the same (or similar) encoder g8 and decoder f8. Latent variables may be sequentially sampled from the encoding of the residual between the input data and the accumulated reconstruction. In each step, the added latent variable may follow the distribution learned from the current residual, while previous latent variables may follow the same distribution learned from their corresponding residuals.”)
determine a first exposure score for the virtual reality platform based on at least the error rate of the one or more trained machine learning models; (Gou, 309, [0035] “test scores 309”)
transmit control signals configured to cause the computing device associated with the user to display the first exposure score for the virtual reality platform.  (Gou, [0023] “The computing system 102 may include hardware and software for outputting graphics and text information to the display device 132. The display device 132 may include an electronic display screen, projector, printer or other suitable device for displaying information to a user or operator.”)

It should be noted, the “initiating” is limited to the recited steps. If the prior art discloses the recited steps of the present invention, then it discloses the “initiating”. Also, the term “virtual reality” relates to digital assets such as simulations, video games, computer graphics etc. As opposed to “augmented” reality, which imposes digital assets over a live stream of real world data. Note, simulation apparatuses which overlay data on top of real a world data stream may also read on “virtual reality” or “augmented reality” or the like. 

	Claims 10 and 19 are substantially similar to that of claim 1. Therefore, claims 10 and 19 are rejected on similar grounds as claim 1 over Gou.

	Regarding claim 2, Gou discloses the system of claim 1 wherein the at least one processing device is further configured to:
determine, using the one or more trained machine learning models (Gou, Fig. 1 #110), that at least one of the one or more adversarial inputs matches one or more existing artifacts in the virtual reality platform based on at least the one or more predicted class labels; (Gou, Fig. 5B)
introduce, using a noise generator (Gou, [0036] “pre-trained VAE generator”), a noise value (Gou, [0036] “adversarial mean shift”) on the at least one of the one or more adversarial inputs that matches the one or more existing artifacts; (Gou, [0036] “input image”)
generate a noisy version of the at least one of the one or more adversarial inputs based on at least introducing a noise value to the at least one of the one or more adversarial inputs that matches the one or more existing artifacts; and (Gou, [0031] “adding the adversarial noise to see how the system can predict identification. The adversarial noise may be changes in various attributes of the image, object, or video, such as contrast, background color, brightness, etc.”; [0036] “The system may generate an adversarial example for an input image with a pre-trained VAE generator and an adversarial mean shift. The system may add the mean shift vector to the encoded mean latent vector of the input image, and then pass the addition results thorough the decoder to generate an adversarial example.”)
transmit control signals configured to cause the computing device associated with the user to display the noisy version of the at least one of the one or more adversarial inputs on the virtual reality platform. (Gou, [0041] “For example, the disentangled semantic vector 407 may alter an attribute (e.g., latent variable) of the image so that the object represented by the image appears altered.”; [0043] “For FIG. 5B, the system may visualize the adversarial examples on top of it. FIG. 5C visualizes the pixel value difference between the adversarial and original images.”)

	Claims 11 and 20 are substantially similar to that of claim 2. Therefore, claims 11 and 20 are rejected on similar grounds as claim 2 over Gou.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2020/0242250 A1) – Regarding testing a robustness of a black-box system under different access settings via an accelerator.
Kheyralla et al. (US 2022/0351024 A1) – Regarding determining outlier inputs for a machine learning system.
Lockhart et al. (US 2008/0209567 A1) – Regarding security assessment and vulnerability testing of software applications.
Saha et al. (US 2020/0065664 A1) – Regarding evaluating the robustness of a Deep Neural Network (DNN) model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 10:00 AM-2:00 PM; 3:00 PM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/J.N.G./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496